Court of Appeals
of the State of Georgia

                                     ATLANTA,__________________
                                               August 28, 2014

The Court of Appeals hereby passes the following order:

A14A2343. DONNA MCDANIELS v. DILLARDS DISTR CTR.

      Donna McDaniels appealed directly to this Court from a superior court order
affirming a decision of the Georgia Department of Labor denying her request for
unemployment compensation benefits. But under OCGA § 5-6-35 (a) (1), a party
seeking to appeal a superior court decision reviewing a state agency ruling must
follow the discretionary appeal procedure. See Dunlap v. City of Atlanta, 272 Ga.
523, 524 (531 SE2d 702) (2000). McDaniels’s failure to follow the appropriate
appellate procedure deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                     Court of Appeals of the State of Georgia
                                                                      08/28/2014
                                            Clerk’s Office, Atlanta,__________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.